188 P.3d 467 (2008)
221 Or. App. 188
STATE of Oregon, Plaintiff-Respondent,
v.
Gerald D. KREIN, Jr., Defendant-Appellant.
0500396CR, A133304.
Court of Appeals of Oregon.
Submitted June 6, 2008.
Decided July 9, 2008.
Peter Gartlan, Chief Defender, Legal Services Division, and Ernest G. Lannet, Senior Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Tiffany Keast, Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Defendant was found guilty except for insanity of solicitation to commit murder. ORS 161.435; ORS 163.115. The trial was to the court, based on stipulated facts. On appeal, defendant argues that his conviction must be reversed because the record does not contain a written jury waiver. The state concedes that the conviction must be reversed for that reason, and we agree and accept that concession. See State v. Barber, 343 Or. 525, 173 P.3d 827 (2007). Accordingly, we reverse defendant's conviction and remand to the trial court for further proceedings.
Reversed and remanded.